Electronically Filed
                                                           Supreme Court
                                                           SCWC-12-0001086
                                                           20-AUG-2014
                                                           08:18 AM


                            SCWC-12-0001086


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                  vs.


         DEVENA TAVARES, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-12-0001086; CASE NO. 1DTA-12-00236)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Devena Tavares’s


application for writ of certiorari filed on August 12, 2014, is


hereby accepted. 


          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.     Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:     Honolulu, Hawai'i, August 20, 2014.

Jonathan Burge                    /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson